 Case 8:20-cv-00679-TPB-AAS Document 27 Filed 08/10/20 Page 1 of 7 PageID 142



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

                                  IN ADMIRALTY

GOODLOE MARINE, INC., on behalf
of itself and for the use and benefit
of anyone claiming by and through it,

      Plaintiff,

v.                                                      Case No. 8:20-cv-679-T-60AAS

CAILLOU ISLAND TOWING COMPANY, INC.
and B.C. TOWING, INC.,

      Defendants.
________________________________________/

CAILLOU ISLAND TOWING COMPANY, INC.,

      Counter-Plaintiff,

v.

GOODLOE MARINE, INC.,

      Counter-Defendant

________________________________________/

          ORDER DENYING “PLAINTIFF’S MOTION TO DISMISS
      CAILLOU ISLAND TOWING COMPANY, INC.’S COUNTERCLAIM”

      This matter is before the Court on “Plaintiff’s Motion to Dismiss Caillou Island

Towing Company, Inc.’s Counterclaim,” filed on June 16, 2020. (Doc. 20). On June 30,

2020, Defendant Caillou Island Towing Company, Inc. filed a response in opposition to

the motion. (Doc. 22). Upon review of the motion, response, court file, and record, the

Court finds as follows:


                                        Page 1 of 7
    Case 8:20-cv-00679-TPB-AAS Document 27 Filed 08/10/20 Page 2 of 7 PageID 143



                                      Factual Background 1

        Defendant/Counter-Plaintiff Caillou Island Towing Company, Inc. (“CIT”) sues

Plaintiff/Counter-Defendant Goodloe Marine, Inc. (“Goodloe”) in admiralty for

damages arising from a maritime contract and the sinking of Goodloe’s dredge.

        Goodloe is a Florida corporation and the owner of a dredge called

PERSEVERANCE (the “Dredge”) and idler barge (“Idler Barge”). In January 2020,

Goodloe contracted with CIT to tow the Dredge and Idler Barge from Port Bolivar,

Texas to “Port St. Lucy” or Wilmington, North Carolina. CIT and BC are the owners

and operators of the towing vessel, CHARLES J CENAC (the “Towing Vessel”), that

was used to tow the Dredge and Idler Barge. Goodloe warranted to CIT that prior to

the tow, the Dredge and Idler Barge “were seaworthy, properly and efficiently

manned, supplied, equipped, and furnished.” However, CIT alleges that the Dredge

and Idler Barge were unseaworthy. CIT contends that the unseaworthy conditions of

the Dredge and Idler Barge were the sole cause of the sinking of the Dredge and other

resulting damages.

        On January 22, 2020, during the tow, while off the coast of Cedar Key, Florida,

the Dredge began to take on water and sank. The Idler Barge also sustained damage

as a result of the Dredge sinking. CIT towed the Dredge to Florida Dredge & Dock,

Inc. in Tarpon Springs, Florida, where it remains, taking on water, and towed the

Idler Barge to Gulf Marine Repair in Tampa, Florida.




1The factual background is derived from Goodloe’s complaint and CIT’s counterclaim. The Court
accepts as true the facts alleged in the counterclaim for purposes of ruling on the pending motion to
dismiss. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“[W]hen ruling on a defendant’s motion to
dismiss, a judge must accept as true all of the factual allegations contained in the complaint.”).
                                               Page 2 of 7
 Case 8:20-cv-00679-TPB-AAS Document 27 Filed 08/10/20 Page 3 of 7 PageID 144



      On March 24, 2020, Goodloe filed a six-count complaint against CIT and BC,

asserting claims of negligence, gross negligence, breach of contract, and breach of the

implied warranty of workmanlike service. On May 26, 2020, CIT filed its

counterclaim, asserting claims of breach of contract and negligence. Goodloe now

moves to dismiss the counterclaim with prejudice, or to require CIT to provide a more

definite statement of its counterclaim. CIT opposes the motion.

                                    Legal Standard

      Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short

and plain statement of the claim showing the [plaintiff] is entitled to relief.” Fed. R.

Civ. P. 8(a). “Although Rule 8(a) does not require ‘detailed factual allegations,’ it does

require ‘more than labels and conclusions’; a ‘formulaic recitation of the cause of action

will not do.’” Young v. Lexington Ins. Co., No. 18-62468, 2018 WL 7572240, at *1 (S.D.

Fla. Dec. 6, 2018), report and recommendation adopted, No. 18-62468-CIV, 2019 WL

1112274 (S.D. Fla. Jan. 9, 2019) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544

(2007)). In order to survive a motion to dismiss, factual allegations must be sufficient

“to state a claim for relief that is plausible on its face.” Twombly, 550 U.S. at 555.

      When deciding a Rule 12(b)(6) motion, the court’s scope of review is limited to

the four corners of the complaint. St. George v. Pinellas County, 285 F.3d 1334, 1337

(11th Cir. 2002). However, a document attached to the pleading as an exhibit may be

considered if it is central to the plaintiff’s claim and the authenticity of the document

is not challenged. See Brooks v. Blue Cross & Blue Shield, 116 F.3d 1364, 1369 (11th

Cir. 1997) (“where the plaintiff refers to certain documents in the complaint and those

documents are central to the plaintiff’s claim, then the Court may consider the

                                        Page 3 of 7
 Case 8:20-cv-00679-TPB-AAS Document 27 Filed 08/10/20 Page 4 of 7 PageID 145



documents part of the pleadings for purposes of Rule 12(b)(6) dismissal”).

Furthermore, when reviewing a complaint for facial sufficiency, a court “must accept

[a] [p]laintiff’s well pleaded facts as true, and construe the [c]omplaint in the light

most favorable to the [p]laintiff.” Rickman v. Precisionaire, Inc., 902 F. Supp. 232, 233

(M.D. Fla. 1995) (citing Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). “[A] motion to

dismiss should concern only the complaint’s legal sufficiency and is not a procedure for

resolving factual questions or addressing the merits of the case.” Am. Int’l Specialty

Lines Ins. Co. v. Mosaic Fertilizer, LLC, No. 8:09-cv-1264-T-26TGW, 2009 WL

10671157, at *2 (M.D. Fla. Oct. 9, 2009) (Lazzara, J.).

                                         Analysis

Count I – Breach of Contract

      In Count I, CIT alleges that the towing agreement required Goodloe to warrant

the seaworthiness of the Dredge and Idler Barge, but Goodloe breached the agreement

by failing to warrant and provide a seaworthy Dredge and Idler Barge. As a result of

the breach of contract, Goodloe alleges it suffered property and/or economic damages.

      In its motion to dismiss, Goodloe contends that the breach of contract claim is

not sufficiently pled because it is based on an alleged breach of the duty to furnish

seaworthy vessels and therefore sounds in negligence. Goodloe contends that it

provided a trip in tow survey, completed by a qualified surveyor, prior to

commencement of the tow. Goodloe further argues that because the trip in tow survey

was acceptable for CIT to begin the tow, Goodloe furnished seaworthy vessels.

However, Goodloe argues that even if it had not furnished seaworthy vessels, the



                                         Page 4 of 7
 Case 8:20-cv-00679-TPB-AAS Document 27 Filed 08/10/20 Page 5 of 7 PageID 146



breach of a shipowner to furnish a seaworthy ship is a tort rather than a contractual

breach.

      “The elements of a breach of contract claim under Florida law and admiralty

law are the same: existence of a valid contract, a material breach, and damages.” Kol

B’seder, Inc. v. Certain Underwriters at Lloyd's of London subscribing to Certificate

No.154766 under Contract No. B0621MASRSWV15BND, 261 F. Supp. 3d 1257, 1266

(S.D. Fla. 2017), aff’d, 766 F. App’x 795 (11th Cir. 2019) (citing Sulkin v. All Fla. Pain

Mgm’t Inc., 932 So.2d 485, 486 (Fla. 4th DCA 2006); Sweet Pea Marine, Ltd. v. APJ

Marine, Inc., 411 F.3d 1242, 1249 (11th Cir. 2005)). CIT adequately pleads the

elements of a breach of contract claim related to the Towing Agreement. Additionally,

this cause of action is not duplicative of the negligence claim in Count II – although

the claims arise from the same event, the breach of contract and negligence claims

present different legal theories and require that different elements be proven. As

such, the motion to dismiss is denied as to Count I.

Count II – Negligence

      In Count II, CIT alleges that Goodloe owed CIT a duty to use reasonable care

under the circumstances and to warrant the seaworthiness of the Dredge and Idler

Barge from Port Bolivar, Texas to Wilmington, North Carolina. CIT further alleges

that Goodloe breached its duty to use reasonable care and as a result, CIT suffered

damages.

      In general, the elements of maritime negligence are the same as those for

common law negligence. See 15 Crayton v. Oceania Cruises, Inc., 600 F. Supp. 2d

1271, 1275 (S.D. Fla. 2009) (citing Stuart Cay Marina v. M/V Special Delivery, 510 F.

                                        Page 5 of 7
 Case 8:20-cv-00679-TPB-AAS Document 27 Filed 08/10/20 Page 6 of 7 PageID 147



Supp. 2d 1063, 1071 (S.D. Fla. 2007)). Goodloe takes issue with CIT’s statement of

duty, which it argues is an apparent attempt to subject Goodloe to a higher and

inapplicable standard of care. More specifically, Goodloe alleges that “[t]he only duty

owed by the owner of a tow is the duty to warrant the seaworthiness of its vessels,

meaning that they will be sufficiently staunch to withstand the pressures that

ordinarily accompany the intended voyage,” which Goodloe identifies as the voyage

from Texas to North Carolina. Goodloe contends that as a matter of law, it could not

breach the warranty of seaworthiness because the actual voyage undertaken was

different than the anticipated voyage. Goodloe also seeks dismissal of Count II

because CIT pleads no facts to show how the sinking of Goodloe’s Dredge caused

property and/or economic damages to CIT.

      Upon review, the Court finds that CIT has sufficiently stated a claim for

negligence against Goodloe. Although these issues might be ripe for disposition at

summary judgment, at the current stage of the proceedings, the Court must interpret

the allegations in light most favorable to CIT. CIT has pled enough in Count II to

survive the motion to dismiss.

Motion for More Definite Statement

      Goodloe alternatively requests that the Court require CIT to plead a more

definite statement. This request is denied. The counterclaim provides sufficient

notice of the claims against Goodloe.




                                        Page 6 of 7
 Case 8:20-cv-00679-TPB-AAS Document 27 Filed 08/10/20 Page 7 of 7 PageID 148



      Accordingly, it is therefore

      ORDERED, ADJUDGED, and DECREED:

      1. “Plaintiff’s Motion to Dismiss Caillou Island Towing Company, Inc.’s

         Counterclaim” (Doc. 20) is hereby DENIED.

      2. Goodloe is directed to file an answer to the counterclaim on or before August

         24, 2020.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 10th day of

August, 2020.




                                                TOM BARBER
                                                UNITED STATES DISTRICT JUDGE




                                      Page 7 of 7
